DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I, claims 1 – 6, in the reply filed on 4/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dacey et al. (U.S. PG Pub. # 2013/0291363) in view of Atkinson (U.S. PG Pub. # 2008/0218947 A1).
	In Re claim 1, ‘363 teaches a method for performing installation of an internet connection at the premises of a customer, comprising the steps of: (a) providing the customer with a customer premises equipment kit comprising a wall attachment 36 or 36 and 40), an optical network terminal (ONT, par.0042) adapted to connect with the wall attachment; 
(b) the customer selecting on an interior side of an external wall (14 or 26) of the premises, an entry point (par.0024) for an optical fiber (52) while the customer remains inside the premises (par. 0025 as customer must be present to place the guiding device); 
(c) locating a bore point (50) on the exterior side of an external wall of the premises, corresponding to the customer selected entry point, by an installation technician located outside the premises (par. 0024); 
(d) boring a hole through the wall into the premises at the bore point (par. 0032); 
(e) passing an optical fiber through the hole from the outside of the premises to the inside of the premises by the installation technician (par. 0042); 
 (g) securing the wall attachment to the interior side of the wall at the entry point (par. 0037, fig. 4); 
(h) operatively connecting the optical fiber with the optical network terminal (par. 0042); and 
(i) mechanically attaching the optical network terminal with the wall attachment (par. 0042).
Furthermore, ‘363 teaches that the customer may install a portion of the device from inside the house (par. 0048) and that slack optical fiber may be stored in space 78 of storage container 76 (par. 0047). 

‘363 is expressly silent to passing the optical fiber through an aperture in the wall attachment.

‘947 teaches an optical fiber routed through a hole (aperture) within a wall to the interior of a customer premises (par. 0060, fig. 1) to store slack in slack storage unit (101) as its disadvantageous to unnecessarily shorten fiber cables by cutting them (par. 0009). Furthermore, ‘947 teaches that an ONT covers the slack storage unit (par. 0061).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert portion (84) of the wall attachment (36) to have a aperture through which the optical fiber passes and a slack storage unit, as taught by ‘947, wherein the ONT of ‘363 covers the slack storage unit so as to allow for adequate protection of slack optical fiber instead of storing it in storage space 78 of ‘363 where it may be damage by external environmental elements. 

In Re claim 2, ‘363 teaches wherein the step of locating said bore point comprises the steps of: the customer placing a remote detection target (10) at the selected location; and the installation technician detecting the presence of the detection target at the selected location (par. 0025).

In Re claim 5, ‘363 teaches securing the wall attachment to the interior side of the wall comprises the step of adhesively securing the wall attachment to the interior side of the wall (pars. 0037, 0038).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dacey et al. (U.S. PG Pub. # 2013/0291363) in view of Atkinson (U.S. PG Pub. # 2008/0218947 A1) and further in view of Tuttle (U.S. PG Pub. # 2012/0268308 A1).
The previous combination teaches the method of claim 2, using RFID transponder or a radio transmitter to allow for the guiding device 10 to be detected through the exterior wall 14 (par. 0025), and detecting the presence of undesired obstacles in the wall (par. 0026), but is expressly silent to wherein the step of the customer placing a remote detection target comprising the step of placing a radar target adjacent the interior to indicate the entry point, and the step of detecting the presence of the detection target comprises radar scanning the exterior wall to locate the radar target; and instructing the customer to select a different entry point if an obstacle is detected.

‘308 teaches using radar for RFID applications so as to determine presence, distance and  direction but also identifying (abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RFID detection of the previous combination to make the RFID device 10 to be a radar transmitter device with RFID as taught by ‘308 whereby a radar detector is external to external wall so as to not only identify the position and direction of the device while zeroing in on the internal device’s position but also confirming its identity and not confuse it with other possible devices near the interior side of the wall thus making a more accurate guiding device and allowing for a multitude of guiding devices to be used at the interior side of the wall in multiple ONT installation situations.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light or audio tone warning to instruct the customer to select a different entry point so as to adequately communicate the reason for the warning as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dacey et al. (U.S. PG Pub. # 2013/0291363) in view of Atkinson (U.S. PG Pub. # 2008/0218947 A1) and further in view of Sevrence. (U.S. Patent # 4,324,503).
The previous combination teaches the method of claim 1, but is silent to passing the optical fiber through an expansion anchor adapted to provide a conduit for the fiber; positioning the expansion anchor through the hole; and securing the wall attachment to the interior side of the wall with the expansion anchor.
	
	‘503 teaches using and anchoring device (1) with a conduit for cable (6) that attaches to a wall through the use of flexible prongs (21). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the previous combination to include an anchoring device (1) such as that taught by ‘503, positioned in the wall attachment of ‘363 for the optical fiber of the previous combination to pass through the hole in the wall attachment, whereby the prongs (21) secure the anchoring device to the wall attachment thereby ensuring adequate protection of the optical fiber through the wall attachment and avoiding undue stress on the optical fiber at the location of the wall attachment thereby ensuring optimum optical coupling throughout the optical fiber as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874